            Case 1:19-cv-11612-LLS Document 6 Filed 04/14/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SEAN L. WILLLIAMS,

                                 Plaintiff,
                                                                 19-CV-11612 (LLS)
                     -against-
                                                                CIVIL JUDGMENT
NYU HOSPITAL CENTER FINANCE &
PAYROLL SUPPORT,

                                 Defendants.

         Pursuant to the order issued April 14, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed for

failure to state a claim. See 28 U.S.C. § 1915(e)(2)(B)(ii).

         Chambers will mail a copy of this judgment to Plaintiff and note service on the docket.

SO ORDERED.

Dated:     April 14, 2020
           New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.
